NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application, Amendments and/or Claims
Claims 1-2, 7-8 and 14 were amended in the amendment filed November 9, 2021. Following the amendment, claims 1-20 are pending in the present application.

The amendment to the specification filed on November 9, 2021 to remove embedded hyperlinks has been entered. A supplemental amendment to correct typographical mistakes in the specification was subsequently filed on November 23, 2021; this supplemental amendment has also been entered. Specifically, all instances to the incorrectly printed “PD16” have been amended to recite “PDA6”. Support for the amendment can be found in provisional application 62/798,381, filed 01/29/2019, and throughout the instant specification as filed. 

Linking claim 1 is allowable. The restriction requirement between groups I and II, as set forth in the Office action mailed on June 8, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable linking claim. Specifically, the restriction requirement of June 8, 2021 is partially withdrawn.  Claims 9-15, directed to an invention linked by allowable claim 1, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable linking claim. However, claims 16-20, directed to Groups III and IV, remain withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.



EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hua Chen on behalf of Rodney Fuller on November 22, 2021.

The application has been amended as follows: 
IN THE CLAIMS
	This listing of claims will replace all prior versions and listings of claims in the application.

(Currently Amended)	A method of identifying a neurodegenerative disease in a biological sample, the method comprising: 
contacting a biological sample with at least one neurodegenerative disease-associated design ankyrin repeat protein (DARPin), wherein the at least one neurodegenerative disease-associated DARPin is selected from the group consisting of: ADC1 (SEQ ID NO: 5), ADC3 (SEQ ID NO: 7), ADC6 (SEQ ID NO: 9), ADC7 (SEQ ID NO: 11),  PDA6 (SEQ ID NO: 13), PDA8 (SEQ ID NO: 15), PDA9 (SEQ ID NO: 17), and PDC1 (SEQ ID NO: 19); and 
detecting the binding of at least one neurodegenerative disease-associated DARPin to the biological sample, wherein an increase in the binding of the at least one neurodegenerative disease-associated DARPin in the biological sample as compared to a control sample indicates the presence of the neurodegenerative disease in the biological sample.

(Previously Presented)	The method of claim 1, wherein the neurodegenerative disease is Alzheimer’s Disease (AD).

(Original)	The method of claim 2, wherein the at least one neurodegenerative disease-associated DARPin is an AD-associated DARPin.  

(Currently Amended)	The method of claim 2, wherein the at least one AD-associated DARPin is ADC1 (SEQ ID NO: 5), ADC3 (SEQ ID NO: 7), ADC6 (SEQ ID NO: 9), and/or ADC7 (SEQ ID NO: 11).  

(Original)	The method of claim 3, wherein the biological sample is a serum sample or tissue sample.

(Original)	The method of claim 4, wherein the biological sample is a serum sample.

(Currently Amended)	The method of claim 6, wherein detecting the binding of the at least one neurodegenerative disease-associated DARPin comprises usage of at least one antibody specific for at least one of beta-amyloid (Aβ), Tar-DNA binding protein 43 (TDP-43), alpha-synuclein (α-syn), and/or tau

(Previously Presented)	The method of claim 7, wherein the method comprises using an ELISA. 

(Previously Presented)	The method of claim 1, wherein the neurodegenerative disease is Parkinson’s Disease (PD).

(Original)	The method of claim 9, wherein the at least one neurodegenerative disease-associated DARPin is a PD-associated DARPin.  

(Currently Amended)	The method of claim 10, wherein the at least one PD-associated DARPin is  PDA6 (SEQ ID NO: 13), PDA8 (SEQ ID NO: 15), PDA9 (SEQ ID NO: 17), and/or PDC1 (SEQ ID NO: 19).

(Original)	The method of claim 11, wherein the biological sample is a serum sample or tissue sample.

(Original)	The method of claim 12, wherein the biological sample is a serum sample.

(Currently Amended)	The method of claim 13, wherein detecting the binding of the at least one neurodegenerative disease-associated DARPin comprises usage of at least one antibody specific for at least one of beta-amyloid (Aβ), Tar-DNA binding protein 43 (TDP-43), alpha-synuclein (α-syn), and/or tau

(Previously Presented)	The method of claim 14, wherein the method comprises using an ELISA. 

(Canceled)	

(Canceled)	

(Canceled)	

(Canceled)	  

(Canceled)	  


Conclusion
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims have been amended to better clarify the scope of the claimed subject matter. In particular, sequence identification numbers (SEQ ID NOs) have been included to better define the DARPin molecules recited by the claims: ADC1, ADC3, ADC6, ADC7, PDA6, PDA8, PDA9 and PDC1.  The claim amendments have overcome all rejections of record.
A search of the sequence databases reveals that the amino acid sequences of the DARPin molecules recited in the present claims – ADC1 (SEQ ID NO: 5), ADC3 (SEQ ID NO: 7), ADC6 (SEQ ID NO: 9), ADC7 (SEQ ID NO: 11), PDA6 (SEQ ID NO: 13), PDA8 (SEQ ID NO: 15), PDA9 (SEQ ID NO: 17) and PDC1 (SEQ ID NO: 19) – are novel and non-obvious over the prior art. 
Even though the claimed method is directed to a judicial exception (i.e., the natural correlation between the presence of a biomarker and a neurodegenerative disease), the claims are nonetheless patent eligible because they require the novel and non-obvious DARPin molecules. This required element, in combination with the other elements in the claim, thus amounts to significantly more than the judicial exception. 
One of skill in the art using the guidance provided in the present specification could have reasonably practiced the claimed detection method without undue experimentation. Furthermore, the state of the art at the time of filing provides reasonable description for antibodies that specifically bind A, TDP-42, -syn, or tau, as now recited by the claims. For example, the instant specification teaches the use of commercially-available antibodies specific for each of these neurodegenerative-associated molecules (see [00152]).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes:
Stumpp MT et al. DARPins: A new generation of protein therapeutics. Drug Discovery Today, 2008, 13 (15/16), 695-701.  Stumpp et al. provide a review of DARPin molecules, which are small, single domain proteins which can be selected to bind any given target protein with high affinity and specificity, and the potential for their use in biomedical applications such as therapy and diagnostics. The reference, however, neither teaches nor suggests the DARPin molecules presently claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649